Citation Nr: 1327489	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  10-43 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for squamous cell carcinoma of the tonsil.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966.  He was served in Vietnam from January 1966 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2007, the RO denied service connection for squamous cell carcinoma of the tonsil.  The Veteran filed a timely notice of disagreement (NOD) in October 2007.  In March 2008, the RO denied entitlement to nonservice-connected pension.  The Veteran filed a timely NOD in May 2008.  The RO issued a statement of the case (SOC) with respect to both claims in May 2008.  A July 2008 Report of Contact indicates that the Veteran was "currently diagnosed with terminal cancer and submitted evidence from doctors to expedite case" and that he requested "immediate action."  The RO did not construe this correspondence as a timely substantive appeal with respect to the September 2007 rating decision.  The RO subsequently granted entitlement to nonservice-connected pension in an August 2008 administrative decision.  Thus, the pension issue is not on appeal.  In October 2009, the Veteran filed a request to reopen his previously denied claim of service connection for squamous cell carcinoma of the tonsil.  The Veteran perfected his appeal thereafter.  

The Board agrees that the July 2008 statement was not a timely substantive appeal.  A substantive appeal must set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination or determinations being appealed.  38 C.F.R. § 20.202 (2012).  The Board will not presume that an appellant agrees with any statement of fact contained in a statement of the case which is not specifically contested.  Id.  In the July 2008 Report of Contact, the Veteran merely indicated that he wished to expedite a claim.  The statement does not indicate which claim the Veteran was referencing, nor does it express an intent to file a substantive appeal with respect to the September 2007 rating decision.

In October 2012, the Board remanded the case so that a Board hearing could be scheduled.  In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

By the decision below, the claim of service connection is reopened.  The reopened claim of service connection for squamous cell carcinoma of the tonsil is addressed in the remand that follows.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for squamous cell carcinoma of the tonsil was denied on September 25, 2007; he filed a timely NOD, but did not perfect the appeal following issuance of a May 2008 SOC. 

2.  Evidence received since the September 2007 decision is new, relates to an unestablished fact necessary to substantiate a claim of service connection for squamous cell carcinoma of the tonsil, and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  A September 2007 RO denial of service connection for squamous cell carcinoma of the tonsil is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012). 

2.  Evidence received since the September 2007 decision is new and material, and the claim for service connection for squamous cell carcinoma of the tonsil is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC, whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In May 2007, the Veteran filed a claim of service connection for squamous cell carcinoma of the tonsil.  By a September 2007 rating decision, the RO denied service connection, finding that the Veteran's tonsil cancer was not subject to presumptive service connection.  The RO also noted that the Veteran's cancer was not diagnosed in service.  The Veteran filed a timely NOD, but failed to perfect the appeal following a May 2008 SOC.  Thus, the September 2007 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012). 

The Veteran subsequently filed an application to reopen the claim in October 2009.  

Evidence received since the September 2007 decision includes a transcript from the Veteran's June 2013 hearing.  He testified that his oncologist at the Long Beach, California VA Medical Center (VAMC) told him that his cancer was related to  herbicide exposure, and that his development of such a cancer was unusual given his personal history.  

This evidence is new, as it was not considered by the RO in September 2007.  The evidence is also material because it suggests a possible relationship between the Veteran's current disability and military service.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim of service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim of service connection is warranted.



ORDER

New and material evidence has been received to reopen a claim for service connection for squamous cell carcinoma of the tonsil; to this limited extent, the appeal of this issue is granted.


REMAND

With respect to the merits of the Veteran's underlying claim of service connection, the Board finds that a remand is necessary to allow the agency of original jurisdiction (AOJ) to adjudicate this claim because it has not yet done so.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (holding that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits unless the Board secures a waiver from a claimant or determines that the claimant would not be prejudiced by proceeding to a decision on the merits).  

Furthermore, the Board finds that additional development is necessary.

The Veteran contends that his tonsil cancer is directly related to service, to include his in-service exposure to Agent Orange, because he has no other known risk factors.  That is, the Veteran indicates he is a non-smoker, does not drink "hard alcohol", and has no family history of tonsil cancer.  He contends that he is entitled to presumptive service connection because tonsil cancer should be considered a form of respiratory cancer for which presumptive service connection is warranted.  In the alternative, the Veteran's representative asserts that squamous cell carcinoma of the tonsil is one of several types of non-Hodgkins lymphoma for which presumptive service connection may be granted.  See August 2012 Brief.

The Veteran further maintains that he has had trouble with his tonsils since service. The Board acknowledges that the Veteran is competent to describe subjective complaints regarding throat irritation because these symptoms are observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service treatment records (STRs) show that the Veteran was treated for a sore throat in May 1965 and diagnosed with an upper respiratory infection.  He was diagnosed with a chest cold in December 1966 and was prescribed throat lozenges.  

VA treatment records show that the Veteran was first diagnosed with tonsil cancer in 2007, decades after service.  The cancer had metastasized to the lymph nodes.  He subsequently underwent radiation and chemotherapy.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A statutory presumption also exists for veterans who served in the country of Vietnam during the Vietnam War Era (i.e., January 9, 1962 to May 7, 1975) and, thus, are presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed to be associated with such exposure.  Respiratory cancers, to include cancers of the lung, bronchus, larynx or trachea are presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

The Veteran's military records establish that he served in the country of Vietnam from January 1966 to December 1966 and, therefore, his exposure to herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the (National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c). 

NAS recently found insufficient evidence to conclude whether an association exists between herbicide exposure and cancers of the pharynx, to include the tonsils.  See NAS, Veterans and Agent Orange: Update 2008 (July 2009); see also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

Specifically, NAS determined, "the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure."  The health outcomes that met this category included "cancers of the oral pharynx (including tonsils)."  Id.  Accordingly, the Secretary determined, based upon the NAS Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for, among other conditions, cancers of the pharynx, to include the tonsils.  Id.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Board emphasizes that the NAS Update 2008 did not rule out a possible association between tonsil cancer and herbicide exposure, but rather concluded the scientific studies did not "permit a conclusion regarding the presence or absence of an association with herbicide exposure."  NAS, Veterans and Agent Orange: Update 2008 (July 2009) (emphasis added).

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event. 

In this respect, although the evidence of record largely demonstrates diagnoses of squamous cell carcinoma of the tonsil, an August 2012 statement from a VA surgeon indicates that the Veteran was treated for "Stage IVa cancer of the throat."  
In August 2012, the Veteran's representative argued that tonsils are part of the respiratory system.  He further stated that "tonsils are lymph tissue and squamous cell carcinoma of the tonsils would be one of several types of non-Hodgkins lymphoma."  

The Board finds that this evidence meets the "low threshold" necessary to establish entitlement to a VA medical examination because it implies that the Veteran's conceded herbicide exposure may have caused his cancer.  See McLendon, 20 Vet. App. at 83.  As presumptive service connection may be granted for respiratory cancer, clarification of the location where the Veteran developed the primary cancer is necessary.

The Veteran has also submitted a medical article from the internet that suggests a relationship between human papillomavirus (HPV) and oropharyngeal cancers.  (The Board notes that the Veteran was treated for venereal disease while in service.)

The record indicates that the Veteran receives continuing treatment from the Loma Linda, California VA Medical Center (VAMC).  In addition, the Veteran contends that there are outstanding relevant VA treatment records from other VA facilities.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Any VA medical records not already associated with the claims file should be obtained for review.

Finally, the claims file indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  Those records are not in the claims file.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any treatment records from the VAMC in Loma Linda, California, from January 2010 to the present, and from the Corona, California Community Based Outpatient Clinic, from January 2003 to the present.  All pertinent records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran notified. 

2. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  The Veteran should be informed if records cannot be obtained.

3. Schedule a VA oncology examination for an opinion to clarify the Veteran's current cancer diagnosis and opine as to the likely etiology thereof.  The claims folder must be provided to the examiner for review in connection with the examination. 

Based on the examination and review of the record, the examiner should address the following:

(a) Identify the location in the Veteran's body where he likely developed primary cancer.  The examiner should specify whether the primary cancer developed in the lung, bronchus, larynx, trachea, tonsils, pharynx, and/or any other specific body area.  In addition, the examiner should indicate whether the Veteran's primary cancer can be considered a type of non-Hodgkin's lymphoma.

(b) Is at least as likely as not, i.e., 50 percent probability or greater, that any cancer developed by the Veteran is directly related to his military service, to include his conceded in-service herbicide exposure and/or his in-service treatment for venereal disease?  The examiner should discuss fully all risk factors for cancer, including any pertinent to this claimant, in rendering the opinion.

For purposes of the opinion, the examiner should also specifically consider any VA medical records, service treatment records, private medical records, medical treatise evidence of record, and any medical principles that apply to the facts and medical issue of this case.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


